Citation Nr: 0630636	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  05-00 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from May 1944 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  The 
veteran testified before the undersigned Veterans Law Judge 
(VLJ) of the Board at a February 2006 Travel Board hearing.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether 
the veteran's bilateral hearing loss and tinnitus are related 
to his noise exposure from guns on board a Navy ship during 
service.


CONCLUSION OF LAW

With reasonable doubt resolved in the veteran's favor, 
bilateral hearing loss and tinnitus were incurred in service.  
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006); Hensley v. 
Brown, 5 Vet. App. 155 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine VA's obligations with respect to its 
duties to notify and assist a claimant.  However, as the 
Board will grant service connection for both bilateral 
hearing loss and tinnitus in this decision, further 
discussion of the VCAA is unnecessary.

One way to establish service connection for a disability is 
to "show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005).  See also 38 C.F.R. § 3.303(d) 
(2006) (service connection may be granted when all of the 
evidence, including that pertinent to service, indicates that 
a disease diagnosed after discharge was incurred in service).  
In the case of hearing loss, service connection may be 
established where a hearing disability manifested after 
service if the evidence shows the current hearing loss is 
related to injury or disease in service.  Hensley v. Brown, 5 
Vet. App. 155, 164 (1993).  The veteran has been diagnosed 
with bilateral hearing loss and tinnitus.

There are other ways of establishing service connection, but 
none are applicable in the present case, because there is no 
evidence or claim that the veteran had a chronic disease in 
service, continuity of symptomatology, or sensorineural 
hearing loss within the one-year presumptive period for 
chronic diseases  Rose v. West, 11 Vet. App. 169, 171-172 
(1998) (citing 38 C.F.R. § 3.303(b) (2006)); 38 U.S.C.A. 
§§1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(e) (2006).  Rather, the veteran claims that his 
bilateral hearing loss and tinnitus, which manifested many 
years after service, are related to the gun noise to which he 
was exposed when he served on board a Navy ship near the end 
of World War II, and there are multiple medical opinions as 
to this claimed relationship.

A September 2004 VA examiner stated that she could not answer 
this question without resort to speculation, and October 2003 
and September 2004 VA examiners opined, after examining the 
veteran and reviewing the claims folder, that the veteran's 
bilateral hearing loss and tinnitus are not likely related to 
his noise exposure during military service, but, rather, are 
more likely related to other factors such as his age and his 
post-service employment in the dry cleaning business.  A 
private audiologist, Dr. "H.M.," examined the veteran and 
prepared a report received by the Board in July 2004, 
reaching the opposite conclusion.  He accurately reviewed the 
veteran's in-service and post-service experiences, noted his 
current bilateral hearing loss and tinnitus, and explained 
that the bilateral high frequency sloping sensorineural 
precipitous moderate to moderately hearing loss, in 
particular a "4000Hz notch" in the hearing loss pattern, 
was indicative of hearing loss due to noise exposure rather 
than age.  He concluded that the veteran's bilateral hearing 
loss and, by implication, his tinnitus, were related to noise 
exposure during service.

The Board is thus faced with conflicting medical opinions, 
which it is responsible for weighing.  Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  All of the opinions constitute competent 
evidence, as the physicians all explained their conclusions 
and either stated that they had reviewed the claims file, or, 
in the case of Dr. "H.M.", recited the facts in a detailed 
manner that was fully consistent with the claims file.  Cf. 
Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical 
opinion based on an inaccurate factual premise is not 
probative).  While there are more medical opinions against 
the claimed nexus between the disabilities and service than 
there are in favor, it is the quality and not the quantity of 
the opinions which the Board is responsible for weighing.  In 
light of the equal competence of the conflicting opinions, 
the Board finds that they are approximately evenly balanced.  
In these circumstances, the benefit-of-the-doubt doctrine 
requires that the claims for service connection for bilateral 
hearing loss and tinnitus be granted.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).

ORDER

The claim for service connection for bilateral hearing loss 
is granted.

The claim for service connection for tinnitus is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


